Case 1:19-cr-O0460-KMW Document 22 Filed 08/20/19 Page 1 of 1
Case 1:19-cr-00460-KMW Document 21 Filed 08/20/19 Page 1 of1

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
FIAMIAFFILIATE OFFICES

FOUR TIMES SQUARE

NEW YORK JOO36-6522 BOSTON
— CHICAGe
TEL: . HOUSTON
EL: (212) 735-3000 LOS ANGELES
FAX: (212) 738-2000 PALO ALTO
WASHINGTON, D.C.
DIRECT OfAL, www.skadden.com WILMINGTON
212-735-2100 BEWING
DIRECT FAX BRUSSELS
SEA-777-210O0 FRANKFURT
EMAL, ADDRESS: HONG KONG

Davin, MEISTER@ SKADDEN, COM LONDON
Moscow

MUNICH
PARIS
SAD PAULO
SEOUL
SHANGHAI
SINGAPORE

August 20, 2019 TOKYO

TORONTO
Via ECF

Hon, Kimba M. Wood

United States District Judge
United States Courthouse
Southern District of New York
$00 Pearl Street

New York, NY 10007

 

RE: United States v. Todd Kozel, 19 Cr, 460 (KMW)}

Dear Judge Wood:

We respectfully submit this letter on behalf of Todd Kozel, our client in the above-
referenced matter. Mr. Kozel has informed us that he is in the process of retaining new
counsel. Accordingly, we ask that your Honor adjourn the Court's August 22, 2019 deadline

KMW —— by which Mr. Kozel was to inform the Court in writing of any pretrial motions be intends
to make —- and grant a 30-day extension, to September 23, 2019, to allow sufficient time for

Crake substitution of counse]. Mr. Kozel consents to an exclusion of time from August 22 through
September 23 for purposes of the Speedy Trial Act computation.

We have discussed this request with AUSA Louis Pellegrino, who has informed us
that the Government does not object.

Respectfully submitted,

Ww avd of Defendomt's Cnaice fe D
AOA View counsel ank to ou) . ;

suffices time foc sulshiution, Li owik a uinan [Dew

ae Couvk nas trak on ExUUSior — Jocelyn E. Strauber

oF time Fram Ruqus+ 22, LOID Daniel Merzel

Mavrough September 23,2014 1S 1 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Mo wbemest os gushce, Gnd Mrodt Four Times Square ‘

mare Merests Sufwedne rae Yah Ny ot

intevests at he dDelendaut

6nNG Hv PMNalie WM a Speed Attorneys for Todd Kozel

terol. The Court thus excttides

Yhok time, SO ORDERED, NY, Nx. ©/2O/I9

KIMBA M. WOOD
USDJ.

 
   
 

 
